DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed June 23, 2022 are acknowledged.  Claims 27 and 29 are pending in the application.  Claims 1-26, 28, 30, and 31 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 27 has been amended to recite “wherein said plural coatings or layers are of the same nature or of different nature” at the end of the claim.  However, the instant specification and the originally filed claims of November 7, 2017 fail to provide sufficient support for this limitation.  See the instant specification and the recitation of “producing a coating based on several layers” (P3, L3-5), “the invention can be repeated as many times as necessary, in order to produce a product with several layers” (P3, L13-15), and “whether it is from one or more than one layers of coating” (P4, L13).
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 27 has been amended to recite “wherein said plural coatings or layers are of the same nature or of different nature” at the end of the claim.  It is unclear what is intended by this limitation.  More specifically, it is uncertain what exactly is encompassed by “same nature” and “different nature” (e.g., same or differing flavors, textures, and/or ingredients for each coating or layer).  Therefore, the scope of claim 27 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Galceran WO 2014033338 (hereinafter “Galceran”) (refer to the corresponding patent family member, US 20160058043, which is published in English) in view of Tsubaki et al. US 20030165604 (hereinafter “Tsubaki”) and Archibald et al. US 20040166206 (hereinafter “Archibald”). 
With respect to claim 27, Galceran teaches a method for the treatment of corn kernels in order to obtain popcorn (paragraph [0001]).
Regarding the limitation of stirring a first combination consisting of liquid sunflower lecithin and at least one liquid additive in a pre-stirrer and passing said stirred first combination into a liquid mixer to obtain a first mixture; mixing a second combination consisting of liquid sunflower lecithin, solid sunflower lecithin, at least one solid additive and at least one liquid additive in a mixer to obtain a second mixture and further passing said second mixture through a kneader to obtain a kneaded mixture; pre-mixing a third combination consisting of solid sunflower lecithin and at least one solid additive in a pre-mixer and passing said pre-mixed third combination into a solid mixer to obtain a third mixture; passing said first mixture through a first filter to obtain a first filtered mixture, passing said kneaded mixture through a second filter to obtain a second filtered mixture and passing said third mixture through a sieve to obtain a sieved mixture; mixing corn kernels and one of: said first filtered mixture, said second filtered mixture or said sieved mixture into a 2ELZA-0001 common mixer to effectively impregnate and coat the outer of the corn kernels with the one of: said first filtered mixture, said second filtered mixture or said sieved mixture as recited in claim 27, Galceran teaches a combination of sunflower lecithin (solid or liquid form) and flavoring such as brown sugar (solid) and/or molasses (liquid) and/or stevia sweetener (solid) and/or caramel flavoring (liquid).  Corn kernels are mixed with the sunflower lecithin and flavoring for an appropriate time to coat the kernels (Abstract; paragraphs [0009] and [0011]-[0016]).
However, Galceran does not expressly disclose stirring the combination of sunflower lecithin (liquid form) and liquid flavoring in a pre-stirrer, passing the stirred combination into a liquid mixer (first mixture), and passing the mixture through a filter (first filtered mixture); mixing the combination of sunflower lecithin (liquid and solid) and solid and liquid flavoring in a mixer (second mixture), passing the mixture through a kneader, and passing the kneaded mixture through a filter (second filtered mixture); pre-mixing the combination of the sunflower lecithin (solid form) and solid flavoring in a pre-mixer, passing the pre-mixed combination into a solid mixer (third mixture), and passing the mixture through a sieve (sieved mixture); and mixing corn kernels and one of the first filtered mixture, second filtered mixture, or sieved mixture in a common mixer.
Tsubaki teaches using various types of machines for mixing, kneading, or stirring liquid and solid food additives including emulsifiers such as lecithin, saccharides, caramel, and flavors.  It is preferred to use an agitator and homogenizer.  The food additives may be combined with popcorn kernels (paragraphs [0033], [0034], [0037], [0038], [0061]-[0064], [0068], and [0221]-[0222]).
Archibald teaches combining unpuffed cereal pieces (such as corn grains, base ingredient) with liquid and powdered additives such as caramel, sweeteners, brown sugar, and caramel.  For example, sugar syrup is prepared by mixing ingredients (liquid ingredients or combination of solid and liquid ingredients) in a kettle, and the syrup is pumped into the mixer.  Dry ingredients and the base ingredient (unpuffed cereal pieces) flow into the mixer.  The base ingredient (unpuffed cereal pieces), dry ingredients, and syrup are combined in the mixer.  Apparatus for moving components into, though, and out of a food processing system, including various types of pumps, filters, strainers, mesh screens, flow meters, and so forth, may be used, and separate kettles may be used for mixing (paragraphs [0029], [0035], [0039], [0058], [0062], [0069]-[0078], [0081]-[0084], [0094]-[0101], [0110], [0118], and [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any corn kernel processing equipment, including the stirrer, mixers, kneader, filters, sieve, and pumps, as described in Tsubaki and Archibald in the method of Galceran with the expectation of successfully preparing a flavorful popcorn that is not lumpy (Galceran: paragraph [0002]).  One of ordinary skill in the art would have been motivated to do so because Galceran, Tsubaki, and Archibald similarly teach treating corn kernels with solid and liquid additives, Tsubaki teaches suppressing non-uniform distribution due to lump formation (paragraph [0103]), Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]), Galceran is not limited to any specific examples of equipment used to treat the corn kernels and teaches obtaining popcorn that is not lumpy so that it presents a more uniform cooking and more flavorful texture (paragraph [0002]), equipment for treating corn kernels with solid and liquid additives were well known in the art before the effective filing date of the claimed invention as shown in Tsubaki and Archibald, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Regarding the limitation of repeating the step of mixing corn kernels and one of:  said first filtered mixture, said second filtered mixture or said sieved mixture into the common mixer to provide said corn kernels with plural coatings or layers, wherein said plural coatings or layers are of the same nature or of different nature as recited in claim 27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the corn kernels with plural coatings or layers that are of the same nature or of different nature in the method of modified Galceran with the expectation of successfully preparing an organoleptically desirable food product.  One of ordinary skill in the art would have been motivated to do so because Archibald teaches further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (paragraphs [0083]-[0084]), the claimed combination of sunflower lecithin (liquid and solid), liquid additives, and solid additives have been shown in Galceran and the simple selection of the particular combinations of layers and coatings is a matter of choice and does not provide a patentable feature over the prior art, and it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  There would have been a reasonable expectation of success.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claim 29, modified Galceran is relied upon for the teaching of the method of claim 27 which has been addressed above.
Regarding the limitation of wherein said at least one solid additive and said at least one liquid additive are selected from: flavorings, fixatives, dyes, binders, and thickeners as recited in claim 29, Galceran teaches the flavoring may be salt, butter flavoring, sweetener sugar, brown sugar, molasses, stevia sweetener, or caramel flavoring (paragraphs [0009], [0012], [0013], and [0016]; P1-P2, claims 8 and 11).

Response to Arguments
Applicant’s arguments filed June 23, 2022 with respect to Galceran, Tsubaki, and Archibald have been fully considered, but they are unpersuasive. 
Applicant argues Galceran fails to teach or fairly suggest repeating the step of applying different coatings or layers to the corn kernels, in several mixing step, wherein4 the plural coatings or layers are of the same nature or of different nature.  The technical problem solved by amended claim 27 is how to produce loose corn kernels without lumps.  Galceran fails to disclose the above distinguishing feature, and fails to solve the above stated technical problem. Tsubaki fails to disclose repeating a step of applying as many times as different coatings or layers for the corn kernels, in several mixing step, wherein the plural coatings or layers are of the same nature or of different nature. In addition, the mixture of components is not ready for packaging.  Archibald fails to disclose a method for obtaining separated corn prepared for cooking comprising emulsion without sunflower lecithin, and without repeating a step of applying as many times as different coatings or layers for the corn kernels, in several mixing step, wherein the plural coatings or layers are of the same nature or of different nature.  One of ordinary skill in the art, when faced with the above identified problem, would not be motivated to modify the teachings of Galceran with the teachings of Tsubaki and Archibald to arrive at the claimed subject matter of amended claim 27 since neither Galceran, Tsubaki nor Archibald teach or fairly suggest the claimed technical solution.
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as knowledge generally available to one of ordinary skill in the art.  As discussed above, one of ordinary skill in the art would have been motivated to provide the corn kernels with plural coatings or layers that are of the same nature or of different nature in the method of modified Galceran with the expectation of successfully preparing an organoleptically desirable food product since Archibald teaches further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (paragraphs [0083]-[0084]), the claimed combination of sunflower lecithin (liquid and solid), liquid additives, and solid additives have been shown in Galceran and the simple selection of the particular combinations of layers and coatings is a matter of choice and does not provide a patentable feature over the prior art, and it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Additionally, the feature of producing loose corn kernels without lumps is indeed expected in view of the prior art since Galceran teaches obtaining popcorn that is not lumpy so that it presents a more uniform cooking and more flavorful texture (paragraph [0002]), Tsubaki teaches suppressing non-uniform distribution due to lump formation (paragraph [0103]), and Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]).  Further, Applicant has failed to demonstrate any new and unexpected result is produced from the plural coating layers of the same nature or of different nature.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Additionally, it is noted that while Tsubaki and Archibald do not disclose all the features of the presently claimed invention, Tsubaki and Archibald are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Applicant is also reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793